Opinion by
Johnson, J.
It was stipulated that the facts are similar in all material respects to those the subject of Frank P. Dow Co. (Inc.) v. United States (49 Treas. Dec. 271, T. D. 41364). It was held that where a notice of appraisement is required to be sent by the collector to the importer under section 501, supra, because the appraised value is higher than the entered value or a change in classification results from the appraised value, the failure to give the required notice has the effect of voiding the appraisement and rendering the liquidation invalid. (United States v. James H. Rhodes & Co., 40 C. C. P. A. (Customs) 1, C. A. D. 488) cited. It was further held that this rule applies also to duress entries. W. X. Huber Co. v. United States, 20 Cust. Ct. 121, C. D. 1093, *399cited. Accordingly, it was held that the appraisement herein was void and the liquidation based thereon invalid. Following Abstract 57757, the protest was remanded to a single judge sitting in reappraisement for determination of the value of the merchandise in the manner provided by law (28 U. S. C. § 2636 (d)).